DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0263567 (hereafter Moon).
Regarding claim 1, Moon, as shown in figures 1-10, discloses a power line structure, comprising: 
a dielectric layer (130A-L1);
a first conductive component (VSS PAD) disposed at a first side of the dielectric layer (upper side of 130A-L1);
a second conductive component (VSS PAD) disposed at the first side of the dielectric layer; and 
a third conductive component (VDD PAD in between any VSS pad) disposed at the first side of the dielectric layer, and disposed between the first conductive component and the second conductive component, 
wherein each of voltages of the first conductive component and the second conductive component is equal to a ground voltage (VSS), and the third conductive component is configured to receive a first power voltage (VDD).
Regarding claim 2, Moon discloses the power line structure of claim 1, wherein a first gap (gap between VDD and VSS of adjacent pair which had the longest distance) is formed between the third conductive component and the first conductive component, and a second gap (gap between VDD and adjacent VSS which had the shortest distance) is formed between the third conductive component and the second conductive component.
Regarding claim 3, Moon discloses the power line structure of claim 2, wherein a width of the first gap is different from a width of the second gap (the spaces between VDD pad and left and right adjacent VSS pad are different).
Regarding claim 6, Moon discloses the power line structure of claim 2, wherein a width of the first gap is different from a width of the second gap.
	Regarding claim 7, Moon discloses the power line structure of claim 6, wherein a width of the first gap is different from a line width of the third conductive component.
Claims 1-3, 8-10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0159166 (hereafter Oikawa). 
Regarding claim 1, Oikawa, at least as shown in figures 11-15, discloses a power line structure, comprising: 
a dielectric layer (of an insulating layer(s) of the  wiring substrate as shown in the figures); 
a first conductive component (GP/GP1a) disposed at a first side (upper side) of the dielectric layer; 
a second conductive component (GP/GP1a) disposed at the first side of the dielectric layer; and 
a third conductive component (DP/DP1b) disposed at the first side of the dielectric layer, and disposed between the first conductive component and the second conductive component, 
wherein each of voltages of the first conductive component and the second conductive component (GP) is equal to a ground voltage, and the third conductive component is configured to receive a first power voltage (power supply).
	Regarding claim 2, Oikawa discloses the power line structure of claim 1, wherein a first gap (S2) is formed between the third conductive component and the first conductive component, and a second gap (S2) is formed between the third conductive component and the second conductive component.
	Regarding claim 3, Oikawa discloses the power line structure of claim 2, wherein a width of the first gap is equal to a width of the second gap.
	Regarding claim 8, Oikawa discloses the power line structure of claim 1, further comprising: a fourth conductive component (GP) disposed at a second side (lower side) of the dielectric layer and is disposed with respective to the third conductive component (DP), wherein a voltage of the fourth conductive component (GP- See drawing below) is equal to the ground voltage.
	
    PNG
    media_image1.png
    501
    626
    media_image1.png
    Greyscale

	Regarding claim 9, Oikawa discloses the power line structure of claim 8, wherein the fourth conductive component and the third conductive component are aligned in a first direction (thickness direction).
	Regarding claim 10, Oikawa discloses the power line structure of claim 9, wherein the dielectric layer extends along a plane formed by a second direction and a third direction (X-Y directions), wherein a vertical projection, on the plane, of the fourth conductive component overlaps with a vertical projection, on the plane, of the third conductive component, wherein the second direction and the third direction are perpendicular to the first direction (since the 4th one is right under the 3rd one).
	Regarding claim 12, Oikawa discloses the power line structure of claim 8, further comprising: a fifth conductive component (DP) disposed at the second side of the dielectric layer and configured to receive a second power voltage (a power supply line); and a sixth conductive component (DP) disposed at the second side of the dielectric layer and configured to receive a third power voltage (a power supply line).
	Regarding claim 13, Oikawa discloses the power line structure of claim 12, wherein a first gap (S2) is formed between the third conductive component and the first conductive component, a second gap (S2) is formed between the third conductive component and the second conductive component, a third gap (S2) is formed between the fifth conductive component and the fourth conductive component, and a fourth gap (S2) is formed between the sixth conductive component and the fourth conductive component.
	Regarding claim 14, Oikawa discloses the power line structure of claim 12, wherein the fifth conductive component and the first conductive component are aligned in a first direction (vertical direction), and the sixth conductive component and the second conductive component are aligned in the first direction.
	Regarding claim 15, Oikawa discloses the power line structure of claim 14, wherein the dielectric layer extends along a plane formed by a second direction and a third direction (X-Y directions), wherein a vertical projection (thickness direction), on the plane, of the fifth conductive component overlaps with a vertical projection of the first conductive component, wherein a vertical projection, on the plane, of the sixth conductive component overlaps with a vertical projection, on the plane, of the second conductive component, wherein the second direction and the third direction are perpendicular to the first direction.
	Regarding claim 17, Oikawa discloses the power line structure of claim 1, further comprising: a fourth conductive component (DP2b) disposed at a second side of the dielectric layer and configured to receive a second power voltage (a power supply line).
	
    PNG
    media_image2.png
    292
    547
    media_image2.png
    Greyscale

Regarding claim 18, Oikawa discloses the power line structure of claim 17, wherein the fourth conductive component and the third conductive component are aligned in a first direction (vertical direction).
	Regarding claim 19, Oikawa discloses the power line structure of claim 18, wherein the dielectric layer extends along a plane formed by a second direction and a third direction (X-Y directions), wherein a vertical projection, on the plane, of the fourth conductive component overlaps with a vertical projection, on the plane, of the third conductive component, wherein the second direction and the third direction are perpendicular to the first direction.
	Regarding claim 20, Oikawa discloses the power line structure of claim 1, wherein the first conductive component, the second conductive component, and the third conductive component have the same line width.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa.
 Regarding claim 4, Oikawa discloses the power line structure of claim 3, except wherein a width of the first gap can be equal to a line width of the third conductive component.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a width of the first gap can be equal to a line width of the third conductive component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 5, Oikawa discloses a signal line inherently can be disposed at a second side of the dielectric layer.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a signal line inherently can be disposed at a second side of the dielectric layer, since such feature is old and well known in the printed circuit board art.
	Regarding claims 6-7, Oikawa discloses the power line structure of claim 2, except wherein a width of the first gap is different from a width of the second gap (claim 6); and wherein a width of the first gap is different from a line width of the third conductive component (claim 7).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a width of the first gap is different from a width of the second gap; and wherein a width of the first gap is different from a line width of the third conductive component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 11, Oikawa discloses the power line structure of claim 10, further comprising: a signal line inherently can be disposed at the second side of the dielectric layer.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a signal line inherently can be disposed at a second side of the dielectric layer, since such feature is old and well known in the printed circuit board art.
	Regarding claim 16, Oikawa discloses the power line structure of claim 15, further comprising: a signal line inherently can be disposed at the second side of the dielectric layer.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a signal line inherently can be disposed at a second side of the dielectric layer, since such feature is old and well known in the printed circuit board art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847